Citation Nr: 1736177	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified during a travel board hearing and a transcript of that hearing is of record.  The Veterans Law Judge who presided over the hearing is no longer at the Board.  As such, in May 2014 the Board contacted the Veteran and offered him the opportunity to testify at another hearing before a Veterans Law Judge who would decide the claim on appeal.  38 C.F.R. § 20.707.  The Veteran responded in June 2014 that he did not wish to appear for another hearing.  

In October 2013 and July 2016, the Board remanded the case for further development.  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary.

The Veteran asserts that service connection is warranted for a right knee disorder, diagnosed as degenerative joint disease (DJD) on a secondary basis.  Specifically, in a September 2008 statement, the Veteran stated that because his left knee was injured, his right knee became symptomatic due to overcompensating and having to put more pressure on the right knee.  The Veteran also stated that he self-treated his right knee pain with over the counter pain medication such as Excedrin until he started going to the VA medical facility in Tampa, Florida around 2007.  

A March 2014 VA examination report reflects the examiner was unable to provide an opinion on whether the Veteran's right knee DJD was caused or aggravated by his service-connected left knee and or pes planus disabilities without resort to mere speculation.  

An October 2016 VA examination report reflects that the examiner opined it was less likely as not the Veteran's right knee DJD was caused by his service-connected left knee DJD or his bilateral pes planus.  To support the negative opinion, the examiner cited to medical literature which noted the contributory or predisposing factors of osteoarthritis were obesity, increasing age, repetitive joint overuse, joint trauma, and joint instability.  The examiner noted the Veteran's age (61) and body mass index (BMI) and stated there was no causal effect between DJD of the left knee and DJD of the right knee or between DJD and pes planus.  The examiner went on to state that diagnosis of DJD in one joint does not cause DJD of another joint.  On the question of aggravation, the examiner stated the Veteran's right knee DJD, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by his service-connected left knee DJD s/p total knee replacement or pes planus.  The rationale provided was that the Veteran underwent a left total knee replacement in 2009 and began complaining of right knee pain in 2009, at which time he was diagnosed with right knee DJD.  The examiner stated DJD is a condition that occurs over time and is not aggravated by pes planus or by DJD of another joint.  The examiner went on to state the Veteran most likely had DJD of both joints around the same time and his right knee DJD was most likely aggravated by his BMI of 36.01.  

In a January 2017 addendum opinion, the examiner opined it was less likely as not the Veteran's right knee DJD was caused or aggravated by his service-connected pes planus disability.  The rationale again noted the contributory or predisposing factors of osteoarthritis as obesity, increasing age, repetitive joint overuse, joint trauma, and joint instability.  The examiner noted the Veteran's BMI of 36.01 and the stated that obesity puts strain on the weight bearing joints such as the knees and contributes to the breakdown of cartilage, and that was most likely the cause of the Veteran's claimed DJD of the right knee.  

Unfortunately, the Board finds the October 2016 VA examination report inadequate.  First, while the examiner noted the contributory or predisposing factors of osteoarthritis as obesity, increasing age, repetitive joint overuse, joint trauma, and joint instability, the examiner only noted the Veteran's age and weight when discussing whether the Veteran's right knee DJD was caused by his service-connected left knee DJD or bilateral pes planus.  This does not take into account the Veteran's report and assertion that he began to have pain in his right knee as a result of the overuse and dependence on his right knee due to the pain and difficulty caused by his injured left knee and subsequent left total knee replacement.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the October 2016 VA opinion is inadequate, the Board finds that remand is again necessary to determine whether the Veteran's right knee DJD was caused or aggravated by his service-connected left knee DJD and/or bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from an appropriate VA examiner.  The electronic claims file must be made accessible to the examiner.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee DJD was caused by his service-connected left knee DJD or bilateral pes planus.  

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee DJD was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected left knee DJD or bilateral pes planus.  

In providing the above opinions, the examiner must consider and specifically comment on the Veteran's report of overuse and dependence on his right knee as a result of pain and disability caused by his service-connected left knee DJD and subsequent left total knee replacement, as well as the Veteran's report of right knee pain that he self-treated since shortly after service until he sought treatment from the VA medical facility in Tampa, Florida.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




